Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 04-1875

                               UNITED STATES,

                                  Appellee,

                                       v.

                               ULISES MATOS,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                         Selya, Lynch and Lipez,
                             Circuit Judges.



     Christopher R. Goddu, Assistant Federal Defender on brief for
appellant.
     Robert Clark Corrente, United States Attorney, Donald C.
Lockhart, Assistant U.S. Attorney, and Kenneth P. Madden, Assistant
U.S. Attorney, on brief for appellee.



                               July 15, 2005
     Per Curiam.      Ulises Matos appeals from a sentence imposed

following his guilty plea to seven drug trafficking and firearm

counts.    He was sentenced as a career offender at the low end of

the applicable guideline sentencing range, as recommended by the

government pursuant to the terms of the plea agreement.           In his

original brief, Matos argued that his sentence was invalid under

Blakely v. Washington, 542 U.S. 296 (2004), because the facts that

qualified him as a career offender had not been submitted to a jury

and proved beyond a reasonable doubt.            While his appeal was

pending, the Supreme Court decided United States v. Booker, 543

U.S. ___, 125 S.Ct. 738 (2005).         At our invitation, the parties

filed supplemental briefs in light of Booker.        Matos concedes that

the Blakely/Booker issues he raises on appeal were not preserved

below.    Having considered his argument, we conclude that he failed

to   satisfy    the   standard   set    forth   in   United   States    v.

Antonakopoulos, 399 F.3d 68 (1st Cir. 2005).

     We turn to the dispositive issue: whether Matos has shown that

there is a "reasonable probability that the district court would

impose a different sentence more favorable to the defendant under

the new 'advisory Guidelines' Booker regime." Id. at 75.               The

comments made by the district court at sentencing work against

Matos' claim.     The sentencing court found that Matos' criminal

history was "way off the charts" and that his conduct in this case

was "particularly heinous."      It specifically determined that the


                                  -2-
sentence imposed was not too harsh, and that the government would

have been justified in recommending a "much higher sentence."   In

imposing sentence, the court stated that "such a lengthy term is

necessary in order to incapacitate this career drug dealer and to

protect society from him."

     In light of those statements by the sentencing court, Matos'

reliance upon studies critical of the career offender guideline

provision and his new claims of a troubled upbringing (directly

contradicting his recounting of his childhood as reported in the

presentence investigation report) are insufficient to demonstrate

a "reasonable probability" that he would receive a more lenient

sentence under the new advisory guidelines regime.

     Matos' sentence is affirmed. See 1st Cir. R. 27(c).




                               -3-